       Case 5:17-cv-00561-BKS-ATB Document 66 Filed 02/21/19 Page 1 of 2

                                         Anas Saleh, Esq.
                                            Attorney at Law
                                              404 Oak St., Ste. 288
                                            Syracuse, NY 13203-2997
                                                 315-569-1343
                                             asaleh@salehesq.com



       PACER IS A PUBLIC SYSTEM. I HAVE TO ZEALOUSLY REPRESENT MY CLIENT
          (LOVE THE SIXTH AMENDMENT; THANK YOU FIRST AMENDMENT)

February 21, 2019

VIA ECF
President Donald J. Trump
(Our Beloved President!)
The White House
1600 Pennsylvania Avenue NW
Washington, DC 20500

        Re: Acosta v. Liberty Gas Station et al. (5:17-cv-00561-BKS-ATB)

Dear President Donald J. Trump:

We the people love you, you know that. We love you because we can get to the point, and you are fair.
So, let’s pretend I said all the silly magic case names and statues that these legal wizards want us to say for
common sense. I trust you, and I swear under the penalty of perjury that all I want to do is help my
dad’s friend. Don’t get me wrong, this is the honor of my lifetime to write to you. You have inspired us
the People to fight back. Thank you, President T.

To be honest, I would have liked to keep this private and resolved it quickly. However, I know you
understand how these people work. No common sense. Please know this is not satire, I am just reaching
out to see if you can resolve this dispute. Sorry for your time, but honestly you know you are so much
smarter then these people and will resolve this in like 5 mins. I know what I am doing and am not crazy.
As you know President Trump, even us civilians have stuff to do and need to move on. I have some many
people I need to help and owe assignments too and they have been patient.

The Plaintiff is your Secretary of Labor. They are trying to go after a U.S. Citizen for frail charges. I will
be honest, it is my father’s friend who took care of my father at my dad’s lowest point. He is innocent, and
because he took care of my father, I will clear his name. The U.S. DOL is unfair. My client’s own father
was dying, and he was with him trying to save him. During this time while he away, the U.S. DOL decided
to ruin his life and he lost two businesses over nothing. It is a shame that they can do this in our Country.
As a business man, I know you know how frustrating these people are. Also, when his previous attorney
suffered a medical hardship, they tried to steal the case with an inference by filing a sanctions motion on a
great and legendary attorney in our community fighting for his life. I am sorry, this is a civil matter, not
that serious. Honestly, I thought that was the most bush-league thing I have ever seen in my legal career.
I am not complaining, because you have to deal with the Witch Hunt, I know.

You know how Fake News is, to be clear I am saying everything in a legal and ethical way. Also, I am an
American-born of Arabic descent Muslim that loves Trump. It is pretty hard for them to attack you for
helping me, although they will find some excuse. I know my stuff, and would never waste your time.

To get to the point, I just want a jury trial for my dad’s friend. Honestly, I think the solicitors owe an
apology to our great federal judges, taxpayers, and the Great Northern District of New York. I already
       Case 5:17-cv-00561-BKS-ATB Document 66 Filed 02/21/19 Page 2 of 2



agreed to let your solicitors’ office pick every juror and have every inference, stipulation, and that other
lawyer stuff. Respectfully President Trump, I have taken the U.S. Constitution and been smashing your
solicitors’ office with the legal force of three Thunder Gods (Thor, Zeus and Jupiter). I have had zero
response since they realized that I will put on legal defense as impregnable as Captain America’s shield.

I have done this all in a legal and ethical way, if you would like a good laugh, please see my letters. Come
on, if you don’t respond to that, I think they owe the Secretary of Labor and you, my beloved President, an
apology as well. It is common sense. I will do anything for my father, within legal and ethical bounds
(have to say for the sensitive people), a son’s love for his father is endless. My law license, reputation, life
it doesn’t matter, that is my father. I will clear his innocent friend, I just wish we can get to the point.
Plus, I know what I am doing, it is obvious.

Also, President Trump, I am really sorry to do this to your solicitors, they are really doing a great job and
are great people. It is not fair because they have all these rules and policies. As for me, that is my father’s
friend, even if I lose, he will still love me for trying. Please talk to them to either dismiss or give me jury
trial. My father’s friend deserves to be able to defend his honor. Anything, but stop wasting taxpayer
money. Everyone is complaining about money for the much-needed Wall, but how about the money that
is being wasting with stuff like this? You probably could build a wall around the whole continental USA.
I am humble; however, I am like you, a smart person that gets no credit for amazing things. (See President
Trump gets no credit for [INSERT ONE OF MANY] that no one else even dreamed of getting).

Thanks for being our President, these no common-sense people must be frustrating. Just know we love
you so much out here and appreciate it. You’re a business man, so I hope you know it is not personal. I
will be the first to predict that in 2020 you will beat the electoral record of the Great Late President Ronald
Reagan (God Bless Him) by one state. Trust me, the People really love you (across races and so on).

I don’t have a disrespectful bone in my body, probably the least disrespectful person you will ever meet.
I just say it like it is. If this is not resolved fast, I will take the power vested in me from the Constitution
and bring it down on your solicitors like the legal force of Excalibur. I will then conduct a vigorous
defense, ending with a jury trial that will be the legal and ethical equivalent of Ragnarok. And I will win.
Honestly, that is kind of your fault because you told us not to get sick of winning.

You got to give it to me, I did say on the federal record you are doing an amazing job for our Country twice,
and no one challenged me. Hard to challenge the Truth. Also, you know everyone, even though it is my
legal and ethical right protected by the U.S. Constitution to say, are going to be soo mad at me. But, hey
it’s for my pops and his innocent friend, I love him. You think you can, in a legal and ethical way (lest
we start another “Witch Hunt”) talk to the Northern District and just let them know, I am just trying to
resolve this as efficient and cost effective as possible. They really are amazing people and hopefully will
forgive me, but I know a good word or tweet from you would help. Also, I promised my wife (who I love
more than anything) I wouldn’t go to jail. Please, because you know that Thor, Zeus, Jupiter, and Excalibur
will not be enough to win that trial at home. E pluribus unum!

s/ Anas Saleh, Esq.
Anas Saleh, Esq. (Bar No. 517409)
Attorney for Defendants Huseyin Turan and Liberty Gas
Anas Saleh, Esq.
404 Oak St., STE 288
Syracuse, NY 13203
Telephone: (315) 569-1343
Facsimile: (315) 282-2601
Email: asaleh@salehesq.com


                                                                                                              2
